El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Este es un injunction para impedir que el demandado continúe la ejecución de cierta obra basta que baya cumplido con los requisitos exigidos por una ordenanza adoptada por el municipio de Comerío que se refiere al “ornato público.”
Este fuá el fundamento esencial de la demanda, alegán-dose que el demandado encontrándose en posesión de un solar radicado dentro de la zona urbana del municipio, ba em-pezado trabajos de edificación, practicando excavaciones y nivelaciones del terreno, sin haber obtenido previamente el permiso escrito requerido por la sección 6°- de la indicada ordenanza.
*411Se alega más adelante que el demandado hizo la corres-pondiente solicitud acompañada de los documentos requeri-dos por la ordenanza y que la asamblea rehusó concederle el permiso. No se alega, sin embargo, el motivo de la ne-gativa.
La prueba del demandante para sostener la demanda consistió únicamente en las declaraciones de Celestino J. Pérez y José Montalvo, comisionado de servicio público el primero, y secretario municipal el segundo, quienes están contestes que la solicitud del demandado para edificar, diri-gida a la asamblea municipal, acompañada del plano y pre-supuesto de la obra, está de acuerdo con la ordenanza y que la única razón para negar el permiso es porque el munici-pio es el dueño del solar. Se declaró también que el muni-cipio adquirió el solar por compra a Pablo F. Cruz me-diante documento privado. .Además se afirma por otro lado que el municipio ha demandado a Pedro A. Eomero para que otorgue escritura de 81 cuerdas de terreno.
No aparece claramente de esas declaraciones si el título que alega el demandante procede de Cruz o Eomero.
Por otra parte el demandado practicó prueba tendente a demostrar la legitimidad de su título y presentó prueba do-cumental que establece que el solar lo adquirió por compra a Pablo F. Cruz por escritura otorgada ante el notario Ce-lestino J. Pérez, documento que fué inscrito en el registro de la propiedad.
Pablo F. Cruz declaró asimismo que no había vendido parte de su propiedad al municipio.
Parece desprenderse de toda la evidencia que el título que alega el municipio procede de Pedro A. Eomero; que éste vendió a Cruz, quien a su vez vendió al demandado.
 De todos modos parece evidente que el debate durante el desarrollo de la prueba se llevó al terreno relativo a la prevalaeión o cuestión de títulos y estamos obligados a decir que la prueba que ofreció el demandante fué más bien confusa y del todo insuficiente para dejar establecido *412el único motivo que podía tener para solicitar el injunction. Bajo estas condiciones creemos además pertinente citar lo qne dijimos en el caso de Martínez et al. v. Soto, 32 D.P.R. 609:
“Un in junction en tales condiciones no es apropiado decretarse. En otras acciones es que correspondería determinar y fijar la dis-cusión de tales derechos y el injunction no es la medida más proce-dente para determinarlos y a,sí prejuzgarlos.”

Por las razones expuestas, la sentencia de la corte inferior debe revocarse y dictar otra declarando sin lugar la de-manda sin especial condenación de costas.